Exhibit 10.2

 


AMENDED AND RESTATED
ORIGINATION AGREEMENT

 

THIS AMENDED AND RESTATED ORIGINATION AGREEMENT (this “Agreement”), dated as of
April 19, 2006 is made by and between Gramercy Capital Corp., a Maryland
corporation (the “Parent”), and SL Green Operating Partnership, L.P., a Delaware
limited partnership (“SL Green OP” and, with its parent SL Green Realty Corp., a
Maryland corporation, and subsidiaries and other entities controlled by either
of them, “SL Green”).


 


RECITALS

 

WHEREAS, the Parent and GKK Capital LP, a Delaware limited partnership (the
“Operating Partnership” and collectively with the Parent and subsidiaries and
other entities controlled by either of them, the “Company”) engaged GKK Manager
LLC, a Delaware limited liability company (the “Manager”), and a subsidiary of
SL Green to provide management services to the Company pursuant to that certain
Management Agreement dated as of August 2, 2004, as amended and restated as of
the date hereof (the “Management Agreement”) by and among the Parent, the
Operating Partnership and the Manager; and

 

WHEREAS, the Parent and SL Green OP entered into an origination agreement dated
as of August 2, 2004, to address certain elements of the relationship between
the Company and SL Green, including rights to acquire fixed income investments
and SL Green OP’s ownership in the Parent or the Operating Partnership (the
“Original Origination Agreement”);

 

WHEREAS, the Parent and SL Green OP wish to amend and restate the Original
Origination Agreement in its entirety.


 


AGREEMENT

 

NOW THEREFORE, in consideration of the mutual agreements herein set forth and
intending to be legally bound, the parties hereto agree that the Original
Origination Agreement shall be amended and restated in its entirety as follows:

 

1.     Limits on Origination by SL Green.

 

(a)   Except as otherwise set forth in paragraph (b) below:

 

(i)            SL Green will not originate, acquire or participate in Fixed
Income Investments. “Fixed Income Investments” means debt obligations or
interests in debt obligations bearing a fixed rate of return and collateralized
primarily by real property or interests in real property located in the United
States; and

 

(ii)           SL Green will not originate, acquire or participate in Preferred
Equity Investments which bear a fixed rate of return relating primarily to real
property or interests in real property located in the United States, unless the
Company has determined not to pursue a particular Preferred Equity Investment
opportunity. “Preferred Equity Investments” are investments in preferred stock,
preferred shares, preferred interests in partnerships or limited

 

--------------------------------------------------------------------------------


 

liability companies or other equity securities which are, by their terms, given
a preference in returning capital in liquidation, upon bankruptcy or otherwise.

 

(b)   Notwithstanding paragraph (a), SL Green may:

 

(i)            retain any Fixed Income Investments and/or Preferred Equity
Investments it owns or has committed to own as of the date hereof and any Fixed
Income Investments and/or Preferred Equity Investments owned or committed to be
owned, as of the date of a business combination, change of control or other
similar transaction, by companies that are acquired by SL Green or with respect
to which SL Green engages in such a transaction; provided, however, that SL
Green shall not acquire companies or businesses engaged primarily in Gramercy’s
primary business activities;

 

(ii)           in connection with any Fixed Income Investment, Preferred Equity
Investment or interest in real property which SL Green owns at any given time,
SL Green may originate, acquire or participate in Fixed Income Investments
and/or Preferred Equity Investments in connection with the sale,
recapitalization or restructuring (however characterized) of any such investment
or interest;

 

(iii)          originate, acquire or participate in Fixed Income Investments
and/or Preferred Equity Investments that provide a rate of return tied to or
measured by, the cash flow, appreciation or both of the underlying real property
or interests in real property;

 

(iv)          originate, acquire or participate in any investment which is
considered Distressed Debt as of the date on which SL Green originates, acquires
or participates in such investment or SL Green enters into a binding contract
therefor. “Distressed Debt” is a Fixed Income Investment where (A) there is a
payment default, (B) there is an acceleration, bankruptcy or foreclosure, (C) a
default is highly likely because the loan-to-value ratio is over 100% or (D) the
debt service on such debt exceeds the available cash flow from the underlying
collateral or of the borrower both on a current and projected basis; and

 

(v)           modify, amend, supplement, extend, refinance or restructure any
portion of the investments in item (i), (ii), (iii) or (iv) above, including,
but not limited to, changes in principal, additional investment, rate of return,
maturity or redemption date, lien priority, collateral, return priority,
guarantor and/or borrower.

 

2.             Limits on Company Origination. The Company will not:

 

(i)            acquire real property or interests in real property located in
metropolitan New York or Washington, D.C. (except by foreclosure or similar
conveyance resulting from a Fixed Income Investment);

 

(ii)           originate, acquire or participate in any investments described in
Section 1(b)(iii) above or any investment which is considered Distressed Debt as
of the date on which such investment is made, in each case where more than 75%
by value of the underlying collateral is real property or interests in real
property that are located in metropolitan New York or Washington, D.C.; or

 

(iii)          originate, acquire or participate in any investments described in
Sections 1(b) (ii) or (v) above.

 

2

--------------------------------------------------------------------------------


 

3.     Purchase Rights/Rights of First Offer.

 

(a)   Purchase Rights — Properties.

 

(i)            When the Company acquires a direct or indirect ownership interest
in real property or interests in real property located in metropolitan New York
or Washington, D.C. (any such interest being an “Acquired Property”) by
foreclosure, similar conveyance or transfer in lieu thereof (a “Proceeding”),
prior to the Company selling such Acquired Property, SL Green may purchase the
Acquired Property at a price equal to the unpaid principal balance of the Fixed
Income Investment giving rise to the Proceeding on the date the Company
foreclosed or acquired the Acquired Property, plus unpaid interest at the last
stated contract (non-default) rate and, to the extent payable by the borrower
under the initial documentation evidencing the Fixed Income Investment, legal
costs incurred by the Company directly related to the conveyance of the Acquired
Property and the fee, if any, due upon the repayment or prepayment of the Fixed
Income Investment which is commonly referred to as an “exit fee” (but not
including default interest, late charges, prepayment penalties (however
denominated), extension fees, “kicker” interest or other premiums of any kind),
through the date of SL Green’s purchase (“Par Value”).

 

(ii)           If the Company seeks to sell an Acquired Property within one year
following the acquisition of such Acquired Property and receives a bona fide
third party offer to acquire the Acquired Property for cash which offer the
Company desires to accept, SL Green will have a first right to purchase the
Acquired Property at the lower of the Par Value or the third party’s offer price
prior to the Company accepting such offer. The Company will give prompt written
notice to SL Green of its election to sell an Acquired Property, and of receipt
of a bona fide third party offer (together with a copy of any written third
party offer).

 

(iii)          If an Acquired Property is not sold within one year of the date
of its acquisition by the Company, SL Green has the right to purchase the
Acquired Property at its appraised value. The appraised value will be determined
as follows:  the Company will select an appraiser and SL Green will select an
appraiser, who will each appraise the Acquired Property. These two appraisers
jointly will select a third appraiser, who will then choose one of the two
appraisals as the final appraised value.

 

(iv)          If SL Green elects to exercise a purchase right set forth in (i) —
(iii) above, SL Green shall send written notice of such election to the Company,
setting forth the calculation of the proposed purchase price and the desired
closing date, which shall be between 15 and 45 days after such notice. If an
appraiser is required, such notice shall also set forth the appraiser selected
by SL Green. Unless the Company objects to the purchase price calculation, the
sale to SL Green of the Acquired Property shall be consummated on the proposed
closing date or as soon thereafter as feasible. Upon consummation, the Company
shall deliver all leases, files and other documents related to such property.
All sales shall be on an as-is, where-is basis with no representations or
warranties made by the Company, except that the Company shall represent and
warrant to the effect that (i) it has requisite power and authority to transfer
the Acquired Property to SL Green and (ii) the interest conveyed by the Company
in the Acquired Property is free and clear of liens (other than liens in place
at the time the Company acquired such Acquired Property).

 

In the case of a sale under (iii), the Company will promptly appoint an
appraiser. The two selected appraisers shall complete their appraisals within 20
days and submit their appraisals to the third appraiser selected jointly by
them. The third appraiser shall select one of the appraisals within ten
(10) days thereafter, and the appraised value shall be the price at which SL
Green shall have the right to

 

3

--------------------------------------------------------------------------------


 

purchase the Acquired Property. All appraisers shall have a minimum of ten
(10) years’ experience in appraising property similar to, and in the area of,
the Acquired Property, and shall be MAI certified.

 

(b)   Right of First Offer — Distressed Debt. If at any time the Company plans
to sell any interest it owns in Distressed Debt (the “Offered Asset”), the
Company shall first give SL Green written notice of the terms and conditions,
including the price and any other material terms and conditions on which the
Company is willing to sell the Offered Asset. SL Green shall have the right,
exercisable by written notice to the Company within ten (10) business days after
the date the notice was delivered to the Company, to agree to purchase the
Offered Asset upon the terms and conditions contained in the notice. If SL Green
exercises such right, then the Company shall sell the Offered Asset to SL Green
on such terms and conditions, and subject to customary representations and
warranties. In the event that SL Green does not exercise its right as aforesaid,
the Company shall have the right to sell the Offered Asset to any other person
within six (6) months thereafter at not less than 99% of the offered price and
otherwise on substantially the same terms and conditions as were offered to SL
Green. If the Offered Asset is not sold in such time frame or otherwise as
aforesaid, then any plan by the Company to sell such Offered Asset shall again
be subject to this Section 3(b). In the event that SL Green shall have exercised
its right to purchase the Offered Asset and SL Green defaults in the purchase of
the Offered Asset on the agreed terms, SL Green shall be deemed to have waived
its rights under this Section with respect to the Offered Asset, and the Company
shall thereafter have the right to sell the Offered Asset to any other person
without restrictions.

 

(c)   Right of First Offer — Fixed Income or Preferred Equity Investment. If at
any time SL Green plans to sell to a third party any Fixed Income Investment or
Preferred Equity Investment (the “Offered Investment”), SL Green shall, unless
the Offered Investment is held in a joint venture, first give the Company
written notice of the terms and conditions, including the price and any other
material terms and conditions on which SL Green is willing to sell to a third
party the Offered Investment, provided, however, that if SL Green is required to
obtain any other party’s consent in connection with any sale of an Offered
Investment, then Gramercy’s right of first offer provided in this
Section 3(c) shall be subject to such consent. The Company shall have the right,
exercisable by written notice to SL Green, to purchase the Offered Investment
within ten (10) business days (the “Offer Period”) after the date the notice was
delivered to the Company, upon the terms and conditions contained in the notice,
without regard to any proposed closing date for any third party contained in
such notice. If the Company exercises such right, then the Company shall
purchase the Offered Investment within the Offer Period on such terms and
conditions, and subject to customary representations and warranties. In the
event that the Company does not purchase the Offered Investment as aforesaid, SL
Green shall have the right to sell the Offered Investment to a third party
within six (6) months thereafter at not less than 99% of the offered price and
otherwise on substantially the same terms and conditions as were offered to the
Company, without regard to the Offer Period. If the Offered Investment is not
sold in such time frame or otherwise as aforesaid, then any plan by SL Green to
sell such Offered Investment shall again be subject to this Section 3(c). In the
event that the Company shall have exercised its right to purchase the Offered
Investment and the Company defaults in the purchase of the Offered Investment on
the agreed terms, the Company shall be deemed to have waived its rights under
this Section 3(c) with respect to the Offered Investment, and SL Green shall
thereafter have the right to sell the Offered Investment to any other person
without restrictions. Notwithstanding anything in the foregoing to the contrary,
the provisions of this Section 3(c) shall not apply to any sale, transfer,
conveyance or similar event, of a Fixed Income Investment or Preferred Equity
Investment to the debtor or issuer, as the case may be, or any of their
affiliates.

 

4.     SL Green’s Right to Purchase Additional Shares/Units. If after the date
hereof the Company desires to sell or issue or cause to be sold or issued any
shares of the Company’s common stock, $.001 par value (the “Shares”), common
units of limited partnership interest in the Operating Partnership (“Units”) or
other securities convertible into or exchangeable for Shares or Units
(“Convertible

 

4

--------------------------------------------------------------------------------


 

Securities”) in connection with any private or public offering, any merger,
consolidation or similar business combination transaction or any sale of all or
substantially all of the assets of the Parent or the Operating Partnership, SL
Green shall have the right (but not the obligation) to purchase up to 25% of any
such Shares, Units or Convertible Securities, as the case may be. The Company
shall give SL Green at least five days’ written notice of any proposed sale or
issuance setting forth all of the material terms thereof, and SL Green shall
confirm in writing its intention to purchase, and the number of Shares, Units or
Convertible Securities, as the case may be, SL Green intends to purchase, not
more than three days after such notice is received. If SL Green shall fail to
confirm its intent to purchase as required in the previous sentence, its right
to purchase Shares, Units or Convertible Securities, as the case may be, in that
sale or issuance, as applicable (but not any future sale or issuance), shall be
waived. Any purchase by SL Green under this Section 4 shall be in cash at the
same price per Share, Unit or Convertible Security, as the case may be, to be
received by the Company, and with the same representations, warranties and other
terms and conditions as are offered to other purchasers, and SL Green’s purchase
shall close simultaneously with sales or issuances to other purchasers.

 

5.     REIT Status. The Parent shall use its best efforts to operate as a real
estate investment trust (a “REIT”) under Section 856 of the Internal Revenue
Code of 1986, as amended (the “Code”) during each taxable year.

 

6.     Protective TRS Election. The Parent shall make an annual protective
election jointly with SL Green Realty Corp. (“SLG REIT”) for the Parent to be a
“taxable REIT subsidiary,” as defined in Section 856(l)(1) of the Code, of SLG
REIT by executing an Internal Revenue Service Form 8875 (or any successor form),
which election shall state that it is to be effective only if the Parent does
not qualify as a REIT for any period covered by such election. The Parent shall
deliver such executed form to SLG REIT with respect to each year no later than
January 21 of each year for execution and filing by SLG REIT.

 

7.     Legal Opinion. Not later than January 21 of each year, the Parent, at its
cost, shall cause its tax counsel, which shall be Clifford Chance US LLP or such
other law firm of national reputation as is reasonably acceptable to SLG REIT,
to issue an opinion to SLG REIT to the effect that, for the period commencing
January 1 and ending on December 31 in the preceding year, the Parent has
qualified as a REIT and the Parent’s method of operating will enable the Parent
to continue to qualify as a REIT. Such opinion shall be in form and substance
reasonably satisfactory to SL Green, may rely on customary assumptions and
representations from the Parent as to its organization, ownership and method of
operating, and shall provide that counsel to SLG REIT may rely on such opinion
for purposes of such counsel’s opinion as to the status of SLG REIT as a REIT.
The Parent, at its cost, also shall cause such tax counsel, from time to time,
to issue such an opinion to SLG REIT within ten (10) business days of its
receipt of a request therefor from SLG REIT.

 

8.     Other Parent Obligations.

 

(a)   The Parent or its successor, as the case may be, shall provide in its
bylaws for a continued election that Title 3, Subtitle 7 of the Corporations and
Associations Article of the Annotated Code of Maryland (or any successor
statute) shall not apply to any acquisition of Shares of the Parent or its
successor, as the case may be, by SL Green, with respect to Shares (or other
securities convertible into or exchangeable for Shares) (i) presently owned by
SL Green, (ii) acquired in the future by SL Green in connection with the rights
granted to SL Green pursuant to Section 4 of this Agreement or any other
agreement with the Company, or (iii) acquired pursuant to any approval or
consent of the Parent’s Board of Directors. For the avoidance of doubt, the
Parent or its successor, as the case may be, shall in no way alter or amend its
bylaws to adversely affect such election, with respect to such Shares (or other
securities convertible into or exchangeable for Shares) owned by SL Green as
described in the preceding sentence;

 

5

--------------------------------------------------------------------------------


 

(b)   The Parent or its successor, as the case may be, shall not adopt any
resolution amending, altering or repealing, or take any action with the effect
of amending, altering or repealing, the resolution exempting Parent from the
provisions of Title 3, Subtitle 6 of the Corporations and Associations
Article of the Annotated Code of Maryland (or any successor statute) (the
“Business Combination Act”) in a manner that would have the effect of making SL
Green an interested stockholder (as defined in the Business Combination Act) or
preventing or delaying any business combination (as defined in the Business
Combination Act) involving SL Green, with respect to Shares (or other securities
convertible into or exchangeable for Shares) (i) presently owned by SL Green,
(ii) acquired in the future by SL Green in connection with the rights granted to
SL Green pursuant to Section 4 of this Agreement or any other agreement with the
Company, or (iii) acquired pursuant to any approval or consent of the Parent’s
Board of Directors; and

 

(c)   For so long as the Parent’s Shares shall be listed on the New York Stock
Exchange, the Parent shall obtain stockholder approval for the preemptive rights
granted to SL Green pursuant to Section 4 of this Agreement, and shall obtain
such stockholder approval at least once during each subsequent five-year period
that begins one day after the end of the preceding five-year period. In order to
effectuate the foregoing, the Parent shall include a proposal for its
stockholders to approve the preemptive rights granted to SL Green pursuant to
Section 4 of this Agreement, in its proxy statement in respect of the last
annual stockholder meeting that is to be held by the Parent during any such
five-year period.

 

9.     Term. This Agreement shall remain in full force and effect throughout the
term of the Management Agreement as extended in accordance therewith, and
terminate (a) simultaneously with the expiration or earlier termination of the
Management Agreement or (b) on 30 days’ notice by SL Green to the Company in the
event that neither SL Green nor any of its affiliates shall be the managing
member of the Manager. In the event of a termination pursuant to
Section 8(b) hereof or termination of the Management Agreement pursuant to
Section 13(c) of the Management Agreement, then the terms and conditions of
Section 1 shall survive such termination for a period of one year with respect
only to any potential investment described in Section 1 as to which, at the time
of termination, Manager has commenced due diligence. Further, the terms and
conditions of Sections 5, 6, and 7 hereof shall survive the termination of this
Agreement and the Management Agreement for as long as SL Green continues to own
or has the right to acquire pursuant to outstanding convertible securities at
least 10% of the Shares of the Parent then outstanding.

 

10.   Notices. All notices, requests, demands and other communications required
or permitted hereunder shall be in writing and mailed, faxed or delivered by
hand or courier service:

 

(a)

If to the Company, to:

 

 

Gramercy Capital Corp.

 

420 Lexington Avenue

 

New York, New York 10170

 

Attention: Office of General Counsel

 

6

--------------------------------------------------------------------------------


 

(b)

If to SL Green, to:

 

 

SL Green Operating Partnership, L.P.

 

420 Lexington Avenue

 

New York, New York 10170

 

Attention: General Counsel

 

11.   Entire Agreement. Except for the applicable provisions of the Management
Agreement, this Agreement shall constitute the entire agreement among the
parties relating to the subject matter hereof and shall supersede all other
prior or contemporary agreements, understandings, negotiations and discussions
whether oral or written.

 

12.   Amendment and Modification. Neither this Agreement nor any of the terms or
provisions hereof may be changed, supplemented, waived or modified except by a
written instrument executed by the parties hereto (or in the case of a waiver,
by the party granting such waiver).

 

13.   Counterparts. This Agreement may be executed in two or more counterparts,
each of which may be signed by any of the parties hereto, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.

 

14.   Governing Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by, construed,
interpreted and enforced in accordance with the internal laws of the State of
New York, without regard to any conflicts of laws principles thereof.

 

15.   Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable, this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a
part hereof and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

 

 

GRAMERCY CAPITAL CORP.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

8

--------------------------------------------------------------------------------

 